Case 1:21-cv-01907-RBJ Document 1-19 Filed 07/14/21 USDC Colorado Page 1 of 2




                           EXHIBIT K
Case 1:21-cv-01907-RBJ Document 1-19 Filed 07/14/21 USDC Colorado Page 2 of 2



      Community Planning & Permitting
      Courthouse Annex • 2045 13th Street • Boulder, Colorado 80302 • Tel: 303.441.3930
      Mailing Address: P.O. Box 471 • Boulder, Colorado 80306 • www.bouldercounty.org



      June 29, 2021

      Jeff Martin
      Denver Water
      Via email: Jeff.Martin@denverwater.org


      Dear Mr. Martin:

      Your letter dated June 21, 2021, states that Denver Water does not intend to submit any
      additional materials in support of its 1041 Permit Application, Docket SI-20-003. Under
      Boulder County Land Use Code 8-508(D)(2)(d), I find that Denver Water failed to supply
      satisfactory responses to the referral agencies’ response letters and the public comments
      transmitted by Summer Fredrick via email on June 8, 2021. Accordingly, Community
      Planning & Permitting staff will base its staff recommendation on review of the file as it
      exists. Under Article 8-511(A) of the Code, Denver Water must satisfactorily demonstrate
      that the proposal complies with all applicable criteria. Should staff find that Denver Water
      failed to submit material demonstrating that it complies with applicable criteria, staff may
      find that the criteria have not been met.

      This docket will be set for a series of public hearings before the Planning Commission in
      August 2021 and before the Board of County Commissioners in September 2021. A press
      release will be issued with specific public hearing dates and times as soon as they have been
      confirmed.

      Staff will issue a recommendation to the Planning Commission one week prior to the first
      Planning Commission public hearing.

      Sincerely,
      Dale Case
      Director




      Matt Jones County Commissioner    Claire Levy County Commissioner   Marta Loachamin County Commissioner




      DCACTIVE-62106310.1
